        Case 1:17-cv-05885-GHW Document 90 Filed 09/03/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ENG BOCK CHIA, RUI GUI WU, YUE MING LIN,
 GRACE WU, CINDY LIN, XIN QIANG YU, GUI
 XIANG DONG, CHIN KOK HING, WAI HO NG,
 JIANWEI XU, and WONG KAM FOONG,          Docket No.: 17-CV-5885(GHW)

                                            Plaintiffs, NOTICE OF MOTION
                      - against -                       IN LIMINE

520 ASIAN RESTAURANT CORP. d/b/a CHEF YU,
5127 RESTAURANT CORP. d/b/a GINGER’S,
TUNG SHENG YEH, STEVEN C.J. TANG, ALICE
TANG, KUAN YOKE AKOON aka “WINNIE,” TEO
SU JIN, BENNY CHEONG

                                          Defendants.

       PLEASE TAKE NOTICE that the undersigned shall move this Court, at the United

States Courthouse for the Southern District of New York, located at 500 Pearl Street, New York,

New York, 10007, before the Honorable Gregory H. Woods, on a return date set by the Court,

for an order in limine (1) precluding Mark H. Wander, CPA as a fact and/or expert witness,

together with such other and further relief as the Court may deem just and proper.

Dated: New York, New York
       September 3, 2019

                                                           VIRGINIA & AMBINDER, LLP
                                                   By:     /s/LaDonna M. Lusher
                                                           LaDonna M. Lusher, Esq.
                                                           Kara S. Miller, Esq.
                                                           Michele A. Moreno, Esq.
                                                           40 Broad Street, Seventh Floor
                                                           New York, New York 10004
                                                           Tel: (212) 943-9080
                                                           Fax: (212) 943-908
                                                           llusher@vandallp.com

                                                           TAKEROOT JUSTICE
                                                           S. Tito Sinha, Esq.
                                                           Farrell A. Brody, Esq.
       Case 1:17-cv-05885-GHW Document 90 Filed 09/03/19 Page 2 of 2



                                              Eliseo Cabrera, Esq.
                                              123 William Street, Sixteenth Floor
                                              New York, New York 10038
                                              Tel: (646) 459-3020
                                              Fax: (212) 533-4598
                                              tsinha@takerootjustice.org

                                              Attorneys for the Plaintiffs



To:
      John T. Herbert, Esq.
      Jenny Shen, Esq.
      Herbert Law Group, LLC
      96 Engle Street
      Englewood, New Jersey 07631
